 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDPrimrose Super Market of Malden,Inc.andRetailEmployeesUnion,Local 1435,RetailClerksInternationalAssociation,AFL-CIO,Petitioner.Case 1-RC-10038September 22. 1969DECISION AND DIRECTION OFELECTIONBY CHAIRMANMCCULLOCHAND MEMBERSFANNING AND ZAGORIAUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearingwas held before Reginald Gagnon andNorman Zankel, Hearing Officers of the NationalLabor Relations Board.' After the close of thehearing, the Employer filed a brief with the Board.Pursuant to the provisions of Section 3(b) of theAct,theBoard has delegated its powers inconnection with this case to a three-member panel.The Board has reviewed the Hearing Officers'rulingsmade at the hearing and finds that they arefreefromprejudicialerror.Theyareherebyaffirmed.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organization involved claims torepresent certain employees of the Employer.3.Aquestionaffectingcommerce existsconcerning the representation of certain employeesof the Employer within the meaning of Sections9(c)(1) and 2(6) and (7) of the Act.4.The Petitioner requests an election in a unitlimited to allmeat department employees in theEmployer'sMalden.Massachusetts, supermarket,excludingservicedelicatessenemployees.TheEmployer contends that the only appropriate unit isallemployees in all its stores, or in the alternativeallmeat department employees in all its stores, butthatservicedelicatessenemployees should beincluded if the Board finds a meat department unitappropriate.The parties stipulated that the meatdepartment manager he included in the unit.The Employer operates a chain of nine discountsupermarkets with executive offices in Haverhill,MassachusettsThere is no history of collectivebargaining in the Malden store, but a single-storeunit in the Employer's older Salem, Massachusetts,storewas found by the Board in 1964 to he anappropriate unit.2'After thehearing and pursuantto Sec. 102.67 of the National LaborRelationsBoardRules and Regulations,Series 8, as amended, theRegional Director issued an order transferring the case to the NationalLaborRelations Board for decision'Primrose Super Market ofSalem,Inc .148 NLRB610, enfd 353 F 2d675 (C A I), certdenied 382U S 830, motionfor reconsideration deniedTheEmployer'sstoresarelocatedintheMassachusettscommunitiesofHaverhill,Newburyport, Peabody, Melrose. Maiden, Roxbury,Georgetown. and Salem. From the central office inHaverhill it is approximately 23 miles to the Maldenstore, 30 miles to Roxbury, 28 miles to Salem, 16miles to Newburyport, and 20 miles to Georgetown.The nearest stores to Malden are at Melrose, 2miles,Peabody, 8 miles, and Newburyport, 22miles.Each store is incorporated separately. and foursupportingcorporationshandlerealestate,advertising, trucking, andmanagement functions.Each corporation keeps separate accounting recordsand files separate tax returns. The managementcorporationhandlesallpayrollandpersonnelrecords.Itcharges each store's weekly payrollagainst that store's labor budget account. Theofficers and directors for all the corporations are thesame: and brothers Arthur and George Karembelas,PresidentandTreasurer-GeneralManager,respectively, own all the stock.Allnine stores have the same business hours,except thatMalden and Peabody close at a latertime on 3 nights per week pursuant to the practicesin their respective shopping center locations. TheHaverhill office directs maintenance and repair forall stores, and such work is performed by employeesof the real estate corporation or by independentcontractors. Banking is somewhat centralized, but atleast the Maiden store has its own account in a localbank.There is a direct telephone line from theoffices to the stores. Employees sometimes work ata second store on their day off and generally receiveone paycheck for the week: but on many occasionssuch employees receive two checks and, it appears,are not paid at overtime rates for work performedat the second store. Merit raises and fringe benefitsare administered on a chainwide basis, but seniorityisdetermined on a storewide basis.When anemployee requests a pay raise outside the regularmerit system, his department supervisor makes thedecision after consulting his department managerand/or storemanager.Full-time employees arehiredcentrallyforthechain,butpart-timeemployees, of whom there are many, generally livein the community in which they work and are hiredeither centrally or at individual stores.The business policy of each store is determined bythe Haverhill officeAt weekly meetings the generalmanager and the department supervisors-_ meat,grocery, and, produce-- establish a sales plan. Thisincludes specials, pricing, merchandising, and laborbudgets. Then these Company officials negotiate thepurchase of merchandise for the week and arrangefor its transportation from suppliers to the stores,from temporary storage at Salem and Melrose tothe stores, and in substantial quantities from store353 F 2d 675 (C.A I) See alsoPrimroseSuperMarketof Salem, Inc.17lNLRB No 140178NLRBNo 90 PRIMROSE SUPER MARKET OF MALDEN, INCto store. Advertising for the weekly plans is carriedout almost exclusively by direct mail flyer, and oneflyer mailed from Haverhill serves all stores. Thegeneralmanagerandthethreedepartmentsupervisorswork from Haverhill and bear overallresponsibility for operations.George Karembelas,the general manager, visits each store about twiceeach week, and the department supervisors visit eachstore for a few hours several times per week. Thestores are in frequent contact with the central officesvia the direct telephone lines. Each store has amanager, an assistant manager, a meat departmentmanager, a grocery department manager, and aproducedepartmentmanagerThe departmentsupervisors go over the weekly sales plans with theirrespective department managers at individual stores.The individual store managers see that their storesopen on time, make bank deposits or see that theyaremade, set up the registers, place and shiftcashiers, and have general responsibility for seeingthat the sales plans are carried out, and coordinatethe work of the department managers. As a generalpropositiontheyaresupposed to check withHaverhillconcerningmost day-to-daymatters.However, in actual practice, usuallywithoutconsultation, they allow employees to leave workearly, change employee work schedules, often selectemployees to receive overtime work, see thatemployees arrive on time for work, adjust customercomplaints,andmakerecommendationsonprobationary employees that carry "great weight."'They receive a bonus based on sales volume, andcan increase that bonus by "run[ning] a betterstore."The store department managersmeat, grocery,and produce - also receive a bonus, based on salesvolume in their respective departments. They set upthe employee work schedules, and any approval ofthose schedules by central supervisors is a formality.They schedule employee breaks and shift employeesfrom task to task, on their own authority. As ageneral proposition they are supposed to check withHaverhill concerning most other day-to-day matters.Inpractice,usuallywithoutconsultation,theychange the employee work schedules, releaseemployees early from work, make recommendationson probationary employees and merit promotionsthat carry great weight, set prices to the extent ofdisposing of aging or overstocked merchandise, andmake some purchases of merchandise. The Maldenmeat department manager hires part-time employeeson his own authority, and, while this may be atechnical violation of Company rules, he has neverbeen criticized or disciplined for doing so. Maldenmeat department employees Thomas Marshall andRobert Moylan testified that their meat departmentmanager set up their work schedules, changed those'In an operation with approximately 450 employees and a high employeeturnover, grocery and front-end supervisor Fred Moore could recall onlyone instance in which a store manager's recommendation was not followedin this regard567schedules on the spot, and released employees earlyfrom work, without, to their knowledge, consultingthe meat supervisor or anyone else.There is some transfer and interchange ofemployees among the nine stores, ranging fromhalf-day fill-ins to permanent transfers. However,the record show's that the vast majority of suchpersonnel shifts are confined to the extraordinarycircumstances surrounding the opening of newstores." in view of the limited number of temporaryand permanent transfers occurring under ordinarybusiness conditions, the size of the chain's workforce(some 450 employees), and the high rate of turnoverof employees, it appears that only a very smallportionof the workforce has any history ofemployment at more than one store. Additionally,most of those employees who have worked at morethan one store have done so only to the extent ofone or two short fill-ins away from a regular placeof employment.5 We conclude from the record thatemployee transfer and interchange among the ninestores is not extensive under normal businessconditions.The Malden store opened in August 1967. Therewas extensive employee transfer and interchange atthe opening, and for a few months thereafter,' butafter January 1. 1968, the workforce stabilized fornormal operations.After that date there wererelativelyfew shifts of personnel involving theMaldenoperation,exceptforanumberoftemporary fill-ins connected with the opening of still'Employer's Exhibit 4 is a set of transcriptions from its payroll recordsof January 1966 .May 1968,showing thenumber ofinterstorepersonnelmoves duringthat 2 1/2 year period Employer's Exhibit 5isa summaryof these transcriptions,and shows that 198 differentemployeesparticipatedin 962 suchmovesHowever, an examinationof the transcriptions showsthat these figures arenot accurate(1)The total numberof fill-ins andlonger transfersshown in Employer's Exhibit 5 has been inflated by 198,by raising eachindividual totalinEmployer's Exhibit 4 by oneIt appearsthat the individual totals were tabulatedcorrectly,then erased and raisedIherc is no explanation in the record for thisincrease(2) The summarytotalhas been inflated bymore than50,by showingthat variousemployeeswho workedina store atthe end ofabusinessyear"transferred" into that samestore to start the next businessyear. (3) Thetranscriptions contain obviouserrors whichinflate the totals.A spot checkof the transcriptionsshows, forexample,that employees Richard Wilcox.JohnPirotta, and Gail Shepardare credited with "transferring"severaltimes each into storesthey werealready working in Thus itappears thatinmany instances the compilersof the statisticswere countingtime cards,not transfers.(4)The list of employeesincludes atleast one supervisor,Malden meat departmentmanager Gabriel Floresit is possible,therefore,that the names of other supervisorsare included in this list, with attendantinflation of the transfer totals(5) Thetotals includethe "tansfers" of atleast eightemployees who, admittedly, regularly workin two or morestores(6)The totalsinclude theextraordinaryshort, long term, andpermanenttransfersinvolved in closinga store at Lawrence,opening a newstore at Malden, andopening a new store at Roxbury An examination ofthe transcriptions shows thatthe opening of theMalden store aloneaccounted for almost250 personnel moves of varyingduration'An examination of the transcriptions in Employer'sExhibit 4 showsmore than60 of the 198employees(minus supervisors)with somehistoryof working in more thanone storefell into this class'Employer's Exhibit 4 shows 164 moves to and fromMalden in August,40 moves in September,8moves inOctober, 22moves in November(including fill-ins to cover the mass dischargeof 8 employees for theft).and 15 moves in December(13 of which werereturns to a regular place ofemploymentfor employees who hadbeen assigned to open the store inAugust) 568DECISIONSOF NATIONALLABOR RELATIONS BOARDanother new store, at Roxbury.' With reference totheMaiden meat department, the record shows thatat least three employees who originally opened thatoperation,RobertMoylan, Thomas Marshall, andMary Purdy, were still employed there on a regularbasis at the time of the hearing in this case. Theironly non-Malden employment consisted of scatteredday-offwork at other stores.Meat departmentemployee RobertBolducbeganworking for thechain at Maiden in January 1968, and remainedthere until transferred at his own request in June.Edward Lavoie began working for the chain in theMalden meat department in February 1968, and hadnot worked at any other store at the time of thehearinginthiscase.Additionally,therecorddiscloses the names of six part-time Malden meatdepartment employees who have not worked at anyother store. On the record as a whole, we concludethat employee transfer and interchange involving theMalden store and the Malden meat department isnot extensive.Eight weeks before the hearing in this case theEmployer set up a service delicatessen at Malden,similar tothe ones at Haverhill and Peabody, anddistinguishedfrom the self-servicedelicatessencounters at all stores, featuring both prepackagedand fresh-cut cold-cuts, salads, and the like. It is onthe opposite side of the store from the red meatcases, some60 feet away, and has the only separatecash register in the store. The service delicatessen isincludedwiththemeatdepartment in theEmployer's weekly sales plans, including purchasingand pricing. The meat supervisor is responsible forhiring and firing, and while there is no separatemanager,themeatdepartmentmanageroccasionallyoversees its operation.Delicatessensalesreports are kept separate from meat salesreports up to the point of final totals. but the meatmanager'sbonus is based on that combined total.Delicatessen labor costs are charged against themeat department labor budget in bookkeeping.Meat department employees cut orders for theservicedelicatessenand cook food for it on arotisserie.At times meat department employeescover for delicatessen employees who are absent oron a break, and the record does not show that eithermeatordelicatessenemployeeshaveanyinterchangewithotherdepartments.Meat anddelicatessen employees wear white smocks, whileother employees wear green smocks. Meat anddelicatessen pay rates are similar to each other andsomewhat higher than the pay rates of otheremployees.Inview of the foregoing, we find that theconsiderationswhichnormallywarrantfindingappropriate a separate single-store unit of meat'Employer'sExhibit 4 shows 17 moves in January (most of which werepermanent transfers into the store), 7 moves in February(most of whichwere short fill-ins to help open another new store at Roxbury),4 moves inMarch(mostly to Roxbury),16moves in April(almost all of which werefill-ins at Roxbury)department employees' are present in this case. Herethe record does not establish exclusive control overallstores and all matters affecting employees bycentral office executives.' .Rather, the real locus ofeffectiveexercisedauthorityoverday-to-daypersonnelmatters, both in factand inthe eyes ofthe workforce, lies in the meat department itself.Themeat departmentmanagermakes up theemployee work schedules, changes those schedules,setsemployee breaks, shifts employees from task totask, releases employees early from work, hirespart-time employees,makes recommendations onprobationary employees and promotions that carrygreat weight, and generally directs the operations ofhisdepartment.TheEmployer'sgeneralrulepurportedly requiring prior, or at least subsequent,supervisoryapprovalof everymatteraffectingday-to-day operations and personnel is not enforced,andmanagers who violate the general rule areadmittedlynot criticized or disciplined for theviolation.Highermanagement approval is soughtirregularly, and when sought is givenpro forma.The store manager's authority further dilutes thegeneral proposition of pervasive central control, as,to some extent, do the bonuses based on sales atindividual stores and in individual departments."'The community of interests of the Malden meatdepartment employees differs from that of otheremployees in the same store and that of other meatdepartment employees in other stores. Effectivecontrol over the matters of concern to them lies withtheir department manager, and their duties, attire,wagerates,supervision,andconditionsofemployment set them apart from other employees inthe store. Employee transfer and interchange is notextensive, except in connection with the opening ofnew stores and the closing of old stores. In short,the evidence here is not sufficient to overcome thatpresumption that a single-storeunit isappropriate."The parties stipulated that theMaldenmeatdepartment manager be included in the unit." Therecord shows, however, that theMaldenmeatdepartmentmanager issalaried and receives a bonusbasedon sales,makes up the employee workschedules, responsibly directs employees at theirjobs,hirespart-time employees,makes effectiverecommendationsonraisesandprobationaryemployees, and is regarded by the employees astheir supervisor. In these circumstances we cannotaccept the stipulation of the parties.We find thatthemeat department manager is a supervisor as'The GreatAtlanticand PacificTea Company,Inc.130 NLRB 226,WeisMarkets,Inc.,142 NLRB 708,MockRoad Super Duper,Inc,156NLRB 983'Cf.Mott'sShop-Rite of Meridan,Inc,174NLRB No 157, wheretherewas minimallocal control over employees and their day-to-dayproblems bythe store managers"See, Shop'nSave Co .Inc174NLRB No 156,where individualstore profit sharing wasa factor infinding a single-store unit appropriate"See, HaagDrug Company,169 NLRB No 111"Near the close of the hearing the Petitioner indicated a willingness towithdraw from this stipulation PRIMROSESUPER MARKET OF MALDEN, INC.defined in the Act, and we shall exclude him fromthe unit."The community of interests of the servicedelicatessen employees is clearly identified with thatof the meat department employees. Administrativelytheservicedelicatessenispartof the meatdepartment. There is some employee interchangebetween the meat department and the delicatessen,but no interchange with the other store departments.The meat and delicatessen employees share similarrates of pay that are generally higher than the ratesof other employees, and they share similar attire,similarduties,and common general supervision.Therefore, we shall include the service delicatessenemployees in the unit.'Accordingly, upon the above facts and the recordas a whole, we find that the following employees oftheEmployer constitute an appropriate unit forpurposes of collective bargaining within the meaningof Section 9(b) of the Act:569All meat department employees of the EmployerattheEmployer'sMalden,Massachusetts,supermarket,includingservicedelicatessenemployees,but excluding all other employees,guards, the meat department manager, and othersupervisors as defined by the Act.[Direction of Election15 omitted from publication.]"VentControlInc of Ohio,126 NLRB 1134"Compare,Seaway Food Town, Inc,171NLRB No 107."In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmay be used to communicate with them.ExcelsiorUnderwear Inc,156 NLRB1236,NL R B v Wyman-Gordon Company,394 U S 759Accordingly,it is hereby directed that an election eligibilitylist,containing the names and addresses of all of the eligible voters mustbe filed by the Employer with the Regional Director for Region l within 7days of the date of the Decision and Direction of Election.The RegionalDirector shallmake the list available to all parties to the election. Noextension of time to file this list shall be grantedby theRegional Directorexcept in extraordinary circumstancesFailure to comply with thisrequirement shall be grounds for setting aside the election whenever properobjections are filed